FILE COPY



    Stephens & Johnson                                          Charles W. Schroeder, Elsie
  Operating Co.; Henry W.                                        A. Schroeder Schneider,
Breyer, III, Trust; CAH, Ltd.-                                     Hollis London, Terry
 MOPI for Capital Account;
  CAH, Ltd.-Stivers Capital
Account; CAH, Ltd.-Wiegand
 Resources Capital Account
  Wiegand Resources; C.T.
   Carden; Myrl W. Deitch
 Trust; E.R. Godbout Family
        TruAppellant/s

                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     January 12, 2015

                                   No. 04-14-00167-CV

STEPHENS & JOHNSON OPERATING CO.; Henry W. Breyer, III, Trust; CAH, Ltd.-MOPI
for Capital Account; CAH, Ltd.-Stivers Capital Account; CAH, Ltd.-Wiegand Resources Capital
 Account Wiegand Resources; C.T. Carden; Myrl W. Deitch Trust; E.R. Godbout Family Trust;
  Margaret J. Godbout; F.R. Keydel; R.L. Keydel; Pennye K. Maloney; David R. McNitt; RCA
    Trust One; Donald B. Scott; Sunset Production Corporation; Genessee Country Museum
                                          Appellants

                                             v.

Charles W. SCHROEDER, Elsie A. Schroeder Schneider, Hollis London, Terry Mengers Reel,
Ted Mengers, Debbie Mengers Quates, August H. Setinmeyer, Carole Schroeder Miller, James
  M. Schroeder, Sally Schroeder Tinanus, James E. Schroeder, Sue Schroeder Stanford, Bill
Schroeder, Wayne Hennecke, Diane Hennecke Rhodes, Jerri James, W. Tom Hailey, and Peggy
                                          Hailey,
                                        Appellees

               From the 229th Judicial District Court, Jim Hogg County, Texas
                                Trial Court No. CC-04-143
                        Honorable Ana Lisa Garza, Judge Presiding


                                      ORDER

       The brief of appellees was due January 5, 2015. Neither a brief nor a motion for
extension of time to file the brief has been filed.

        We therefore order appellees, Charles W. Schroeder, Elsie A. Schroeder Schneider,
Hollis London, Terry Mengers Reel, Ted Mengers, Debbie Mengers Quates, August H.
Setinmeyer, Carole Schroeder Miller, James M. Schroeder, Sally Schroeder Tinanus, James E.
Schroeder, Sue Schroeder Stanford, Bill Schroeder, Wayne Hennecke, Diane Hennecke Rhodes,
Jerri James, W. Tom Hailey, and Peggy Hailey, to file their appellees’ brief by January 22,
                                                                                     FILE COPY

2015. If the brief is not filed by the date ordered, we will order the case submitted without an
appellees’ brief.
sbm

                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of January, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court